Exhibit 10.27

 

PROMISSORY NOTE COMBINATION #4 AGREEMENT

 

This Promissory Note Combination #4 Agreement, hereinafter referred to as “Note
Combination #4”, entered into effective the 2nd day of September, 2012
hereinafter referred to as the “Effective Date”, by and among Intellinetics,
Inc, hereinafter called “Maker” and Alpharion Capital Partners, hereinafter
called “Lender”.

 

Alpharion Note #12:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated January 27, 2012 “January 27, 2012 Issuance Date” for the amount
of FIVE THOUSAND AND NO/100 DOLLARS ($5,000), hereinafter referred to as
“Alpharion Note #12”. Said Alpharion Note #12 was originally due one hundred and
eighty days from the January 27, 2012 Issuance Date.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated July 24, 2012 extending the Alpharion Note #12 to a due date
that is two hundred and twenty five days from the January 27, 2012 Issuance
Date. All other provisions of Alpharion Note #12 were unchanged.

 

Alpharion Note #14:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated February 10, 2012 “February 10, 2012 Issuance Date” for the
amount of EIGHTY FIVE THOUSANDAND NO/100 DOLLARS ($85,000), hereinafter referred
to as “Alpharion Note #14”. Said Alpharion Note #14 was originally due one
hundred and eighty days from the February 10, 2012 Issuance Date.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated August 7, 2012 extending the Alpharion Note #14 to a due date
that is two-hundred and twenty five days from the February 10, 2012 Issuance
Date. All other provisions of Alpharion Note #14 were unchanged.

 

Alpharion Note #19:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated March 14, 2011 “March 14, 2011 Issuance Date” for the amount of
FIFTEEN THOUSAND NO/100 DOLLARS ($15,000), hereinafter referred to as “Alpharion
Note #19”. Said Alpharion Note #19 was originally due one hundred and eighty
days from the March 14, 2011 Issuance Date. All other provisions of Alpharion
Note #19 were unchanged.

 



Alpharion Note #20:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated March 15, 2011 “March 15, 2011 Issuance Date” for the amount of
SIX THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($6,500), hereinafter referred to
as “Alpharion Note #20”. Said Alpharion Note #20 was originally due one hundred
and eighty days from the March 15, 2011 Issuance Date. All other provisions of
Alpharion Note #20 were unchanged.



 

1

 

 



Alpharion Note Combination #4:

WHEREAS, Maker and Lender desire to enter into this Note Combination #4 in order
to combine Alpharion Note #12, Alpharion Note #14, Alpharion Note #19 and
Alpharion Note #20 for a total of $111,500 and extend the due date until
November 16, 2012.

 

NOW, THEREFORE, it is duly agreed by both Maker and Lender to combine Alpharion
Note #12, Alpharion Note #14, Alpharion Note #19 and Alpharion Note #20 for a
total of $111,500 (hereinafter collectively referred to as the “Alpharion
$111,500 Note”), and extend the due date of such Alpharion $111,500 Note to a
due date of November 16, 2012.

 

All other provisions of Note #12, Alpharion Note #14, Alpharion Note #19 and
Alpharion Note #20 (if applicable) shall prevail unless otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender have duly executed this
Note Combination #4 as of the Effective Date.

 

  INTELLINETICS, INC.       By:  s/William J. Santiago       ALPHARION CAPITAL
PARTNERS, INC.       By: s/Rick Hughes

 

2

 

